Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
Regarding the 112b rejections, on pages 5-6 of the Remarks, the applicant argues that “First the Examiner alleges “it is unclear how the IP address is able to enable the UUT or the computer.” (Office Action, p. 2). Second, the Examiner alleges “it is unclear whether the communication is direct since there is a dongle is between the computerized device and the UUT.” (Office Action, p. 3). ” The Examiner respectfully disagrees with the applicant’s arguments for the following reasons.
 Examiner notes IP address is considered data or a signal which needs to be sent/receive from a device or processor in order to enable another device. Further clarification is needed.
Examiner notes that dongle Fig. 3 Item 100 exists between the Computer Fig. 3 item 301 and UUT Fig. 3 item 303. Therefore how could there be direct communication between the computer and UUT. It is suggested Applicant clarify how the dongle works in terms of switching and modes of operation as discussed in interview in paragraph [0027 & 0031] in Applicant’s specification.
For these reasons, the 112b rejections are maintained and reiterated below. 

Regarding the prior art rejections, on pages 5-6 of the Remarks, the applicant argues that Jana et al. (US 2015/0180743 A1) fails to anticipate the claim recitations. Jana discloses a 
The Applicant provides a Wikipedia definition for the term “dongle”, "[a] dongle is a small piece of computer hardware that connects to a port on another device to provide it with additional functionality, or enable a pass- through to such a device that adds functionality." (See Wikipedia). Applicant shows the dongle in the application as Fig.2 Item 100.  
Jana et al. (US 2015/0180743 A1) discloses a dongle (Fig 2-3 Item 320 discloses testing device in Paragraph [0038 & 0042]) which includes a computerized device communication port (Fig 2-3 Item 360 discloses port CPU in Paragraph [0039 & 0042]) and a UUT communication port (Fig 2-3 Item 395 discloses link or port to DUT in Paragraph [0038 & 0045]) within a small hardware device as defined by applicant within arguments. Please compare Fig 2 of application with Fig. 3 of Jana. TCP/IP protocol information is transferred between the computer port and the DUT port as described (Fig 2-3 Item 365 & 340 discloses sends/receives TCP/IP data  between 310 and 350 in Paragraph [0042- 0042]) (TCP connection is defined by a pair of IP Addresses (fields in the IP header of each packet of the TCP connection in Paragraph [0014])..

On pages 6 of the Remarks, the applicant argues Jana et al. (US 2015/0180743 A1) “With respect to independent claim 12, does not disclose what the Examiner alleges. For example, Figs. 2 and 3, and paras. [0038] and [0050] do not disclose receiving a request for an IP address. These portions do not even mention the term "IP address." The cited portions of the reference also do not disclosure supplying an IP address that allows direct communication 
 	Jana et al. (US 2015/0180743 A1) discloses receiving a request (Fig 2-3 Item 310 discloses test administrator sends TCP/IP protocol in Paragraph [0038 & 0050]) for an internet protocol (IP) address (Fig 2-3 discloses TCP/IP data sent/receive between the computer Fig. 3 Item 300 and DUT Fig. 3 item 350 in Paragraph [0042 & 0050]) (TCP connection is defined by a pair of IP Addresses (fields in the IP header of each packet of the TCP connection in Paragraph [0014]) from a computerized device (Fig 2-3 Item 310 discloses test administrator in Paragraph [0038]). The (IP) address is equivalent to send/receive TCP/IP protocol information from the computer Fig. 3 Item 399 to the DUT Fig. 3 Item 350. The Computer and DUT is in direct communication with the dongle or device 320.  Fig 2 of the application is the same as Fig 3 of the Prior Art as shown. TCP connection is defined by a pair of IP Addresses (fields in the IP header of each packet of the TCP connection).
	Regarding dependent claims, Applicant has relied on similar arguments as set forth with respect to claims 1 and 12.  These arguments are not persuasive for at least the reasons set forth above.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4.	Claim 1 recites the limitation “IP address enables the computerized device to receive signals from and/or send signals to the UUT”
 It is unclear how the IP address is able to enable the UUT or Computer. For examining purposes the Examiner will define enabling as sending data from computer to the UUT or DUT.
5.	Claim 12 recites the limitation “the computerized device that allows direct communication between a unit under test (UUT) and the computerized device using a dongle”

    PNG
    media_image1.png
    503
    738
    media_image1.png
    Greyscale

Claim 12 is unclear how the computerized device and UUT are directly connected when a dongle is between them as shown is Applicant’s Fig. 3
In Claim 12 Applicant recites “direct communication between a unit under test (UUT) and the computerized device” and “bridging communication between the computerized device and the UUT through the dongle”.  It is unclear whether the communication direct since there is a dongle between the computer device and UUT.  Further clarification is needed.
For examining purposes the "computer and UUt are electrically couple together but not directly connected." 

Claims 2-11are also rejected because it depends on claim 1.
Claims 13-16 are also rejected because it depends on claim 12.


    PNG
    media_image2.png
    868
    676
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


    PNG
    media_image3.png
    783
    879
    media_image3.png
    Greyscale



3.	Claims 1 and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jana et al. (US 2015/0180743 A1) in view of Bugwadia et al. (US 2007/0268516 A1).


4	With respect to claim 1, Jana discloses a dongle (Fig 2-3 Item 320 discloses test administrator in Paragraph [0038]) for connecting a computerized device (Fig 2-3 Item 310 discloses test administrator in Paragraph [0038]) to a certified unit under test (UUT)(Fig 2-3 Item 350 discloses DUT in Paragraph [0038 & 0045]) comprising:
a computerized device communication port (Fig 2-3 Item 360 discloses port CPU in Paragraph [0039 & 0042]) configured to connect directly to the computerized device (Fig 2-3 Item 310 discloses test administrator in Paragraph [0038]);
a UUT communication port (Fig 2-3 Item 395 discloses link or port to DUT in Paragraph [0038 & 0045]) configured to connect directly to the UUT (Fig 2-3 Item 350 discloses DUT in Paragraph [0038 & 0045]); and 
a communication module (Fig 2-3 Item 320 discloses network connector in Paragraph [0038 & 0049])operatively connecting the computerized device communication port (Fig 2-3 Item 360) and the UUT communication port(Fig 2-3 Item 395), the communication module(Fig 2-3 Item 320)  including an internet protocol (IP) module (Fig 2-3 Item 365 & 340 discloses sends/receives TCP/IP data  between 310 and 350 in Paragraph [0042- 0042]) that supplies an IP address (TCP connection is defined by a pair of IP Addresses fields in the IP header of each packet of the TCP connection in Paragraph [0014])  to a computerized device (Fig 2-3 Item 310) connected to the computerized device communication port(Fig 2-3 Item 360), wherein the IP address (TCP connection is defined by a pair of IP Addresses fields in the IP header of each packet of the TCP connection in Paragraph [0014])  sends the computerized device (Fig 2-3 Item 310) to receive signals from and/or send signals to the UUT(Fig 2-3 Item 350 discloses  computer 310 sends/receives to DUT in Paragraph [0038, 0042, & 0045]).
Jana does not explicitly recite wherein the IP address enables 
	However, Bugwadia teaches wherein the IP address enables (Fig 1-2 Item 140 discloses client devices or users of client devices may be validated to the network, as well as what wireless protocols are enabled, any authentication information, provide a new fixed IP address if the IP address that had been used had been established by a DHCP or other entity in Paragraph [0028 & 0037])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system as taught by Janato further enable authentication information, provide a new fixed IP address as taught by Bugwadia in order to provide a two-state button or switch that identifies the device as being in an “enable” or “disable” request in Paragraph [0096]).

5	With respect to claim 9, Jana discloses dongle of claim 1, wherein the computerized device communication port (Fig 2-3 Item 360 discloses port CPU in Paragraph [0039 & 0042]) includes power over Ethernet (Fig 2-3 Item 204 discloses provides power for devices in Paragraph [0034]).

6	With respect to claim 10, Jana discloses dongle of claim 1, wherein the computerized device communication port (Fig 2-3 Item 360 discloses port CPU in Paragraph [0039 & 0042]) is a wireless communication port (Fig 2-3 Item 360 discloses port CPU which can be wireless in Paragraph [0039 & 0045]).

7	With respect to claim 11, Jana discloses dongle of claim 1, wherein the UUT communication port (Fig 2-3 Item 395 discloses link or port to DUT in Paragraph [0038 & 0045]) is a wireless communication port. (Fig 2-3 Item 395 discloses port DUT which can be wireless in Paragraph [0039 & 0045]).

8	With respect to claim 12, Jana discloses amethod, including: 	
receiving a request (Fig 2-3 Item 310 discloses test administrator sends TCP/IP protocol in Paragraph [0038 & 0050])for an internet protocol (IP) address from a computerized device(Fig 2-3 Item 310 discloses test administrator in Paragraph [0038]);
supplying an IP address (TCP connection is defined by a pair of IP Addresses fields in the IP header of each packet of the TCP connection in Paragraph [0014]) to the computerized device (Fig 2-3 Item 310) that allows communication between a unit under test (UUT) (Fig 2-3 Item 350 discloses DUT in Paragraph [0038 & 0045]) and the computerized device (Fig 2-3 Item 310); and
bridging communication between the computerized device (Fig 2-3 Item 310) and the UUT (Fig 2-3 Item 350) using the IP address(Fig 2-3 Item 365 & 340 discloses sends/receives TCP/IP data between test admin 310 and DUT 350  in Paragraph [0042- 0042]).
Jana does not explicitly recite supplying an IP address. 
	However, Bugwadia teaches supplying an IP address (Fig 1-2 Item 140 discloses client devices or users of client devices may be validated to the network, as well as what wireless protocols are enabled, any authentication information, provide a new fixed IP address if the IP address that had been used had been established by a DHCP or other entity in Paragraph [0028 & 0037])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system as taught by Janato further enable authentication information, provide a new fixed IP address as taught by Bugwadia in order to provide a two-state button or switch that identifies the device as being in an “enable” or “disable” request in Paragraph [0096]).

9	With respect to claim 13, Jana discloses the method of claim 12, further including sending a mode signal to the UUT (Fig 2-3 Item 350 discloses DUT receives signals from Test admin 310 in Paragraph [0042 & 0045].


10.	Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jana et al. (US 2015/0180743 A1 in view of Bugwadia et al. (US 2007/0268516 A1).).

11	With respect to claim 14, Jana discloses the method of claim 13, wherein sending the mode signal includes sending a [test] mode signal to the UUT instructing the UUT to operate in a test mode (Fig 2-3 Item 365 & 340 discloses sends/receives TCP/IP data between test admin 310 and DUT 350  in Paragraph [0042- 0042]).
Jana in view of Bugwadia does not explicitly recite wherein sending the mode signal includes sending a test mode signal to the UUT instructing the UUT to operate in a test mode.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the signal between the Computer and DUT, as taught by Jana in view of Bugwadia Fig. 2-3, between 310 to 350 does not explicitly show test mode signal, however it is clear Fig. 2-3 show the transfer IP Data which is considered test mode signal from the router to the DUT.

12	With respect to claim 15, Jana discloses the method of claim 13, wherein sending the mode signal includes sending a [boot] mode signal to the UUT instructing the UUT to operate in a boot mode(Fig 2-3 Item 365 & 340 discloses sends/receives TCP/IP data between test admin 310 and DUT 350  in Paragraph [0042- 0042]).
Jana in view of Bugwadia does not explicitly recite wherein sending the mode signal includes sending a boot mode signal to the UUT instructing the UUT to operate in a boot mode.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the signal between the Computer and DUT, as taught by Jana in view of Bugwadia Fig. 2-3, between 310 to 350 does not explicitly show test mode signal, however it is clear Fig. 2-3 show the transfer IP Data which is considered boot mode signal from the router to the DUT.

13	With respect to claim 16, Jana discloses the method of claim 12, wherein sending the mode signal includes sending an [operational] mode signal to the UUT instructing the UUT to operate in an operational mode. (Fig 2-3 Item 365 & 340 discloses sends/receives TCP/IP data between test admin 310 and DUT 350  in Paragraph [0042- 0042]).
Jana in view of Bugwadia does not explicitly recite wherein sending the mode signal includes sending an operational mode signal to the UUT instructing the UUT to operate in an operational mode.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the signal between the Computer and DUT, as taught by Jana in view of Bugwadia Fig. 2-3, between 310 to 350 does not explicitly show test mode signal, however it is clear Fig. 2-3 show the transfer IP Data which is considered operational mode signal from the router to the DUT.


14.	Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jana et al. (US 2015/0180743 A1) in view of Bugwadia et al. (US 2007/0268516 A1) in further view of Lipman (US 2007/0036154 A1).

15	With respect to claim 2, Jana discloses dongle (Fig 2-3 Item 320 discloses test administrator in Paragraph [0038]) of claim 1.
Jana in view of Bugwadia does not explicitly recite wherein the IP module includes a dynamic host configuration protocol (DHCP) server.
	However, Lipman teaches wherein the IP module (Fig 2a & 4 Item 140 discloses module for transferring data in Paragraph [0021-0022]) includes a dynamic host configuration protocol (DHCP) server (Fig 2a & 4 Item 160 discloses (DHCP) server in Paragraph [0021-0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system as taught by Jana in view of Bugwadia to further utilize a (DHCP) server as taught by Lipman in order to provide multiple wireless components can connect to the wireless network at the same time to share resources and files in Paragraph [0022]).

16	With respect to claim 3, Jana discloses dongle (Fig 2-3 Item 320 discloses test administrator in Paragraph [0038]) of claim 1.
Jana in view of Bugwadia does not explicitly recite a power port for supplying the IP module with electrical power.
	However, Lipman teaches a power port for supplying the IP module with electrical power (Fig 2a & 4 Item 140 discloses module with battery charging device 110 or 107 in Paragraph [0021]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system, as taught by Jana in view of Bugwadia to further utilize a power port as taught by Lipman in order to provide power source for the router in Paragraph [0022]).


17	With respect to claim 4, Jana discloses dongle (Fig 2-3 Item 320 discloses test administrator in Paragraph [0038]) of claim 1.
Jana in view of Bugwadia does not explicitly recite including a battery for supplying the IP module with electrical power.
	However, Lipman teaches including a battery for supplying the IP module with electrical power (Fig 2a & 4 Item 140 discloses module with battery charging device 110 or 107 in Paragraph [0021]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system, as taught by Jana in view of Bugwadia to further utilize a power port as taught by Lipman in order to provide power source for the router in Paragraph [0022]).

18.	Claims 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jana et al. (US 2015/0180743 A1) in view of Bugwadia et al. (US 2007/0268516 A1) in view of Lipman (US 2007/0036154 A1)in further view of Meierer (US 20120259911 A1).

19	With respect to claim 8, Jana discloses dongle (Fig 2-3 Item 320 discloses test administrator in Paragraph [0038]) of claim 3.
Jana in view of Bugwadia does not explicitly recite power port includes for connecting to the computerized device.
	However, Lipman teaches power port includes for connecting to the computerized device (Fig 2a & 4 Item 140 discloses module with battery charging device 110 or 107 in Paragraph [0021]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a tuner with the computer via a hub/switch, as taught by Jana in view of Bugwadia to further utilize a power port as taught by Lipman in order to provide power for the router in Paragraph [0022]).
Jana in view of Bugwadia and Lipman does not explicitly recite a power port includes a universal serial bus (USB) port
	However, Meierer teaches a power port includes a universal serial bus (USB) port (Fig. 5b & 5c item 110 or 112 discloses a port 102-3 such as USB in Paragraph [0022 & 0056]);
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a tuner with the computer via a hub/switch, as taught by Jana in view of Bugwadia and Lipman to further utilize a power port or universal serial bus (USB) port as taught by Meierer in order to provide power input port and communication between devices in Paragraph [0022]).

20.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jana et al. (US 2015/0180743 A1) in view of Bugwadia et al. (US 2007/0268516 A1) in further view of Halloran et al. (US 2007/0250212 A1).

21	With respect to claim 7, Jana discloses dongle of claim 1includes a router (Fig. 5b& 5c item 110or 112). 
Jana in view of Bugwadia does not explicitly recite including a power switch to supply power to the IP module.
	However, Halloran teaches including a power switch to supply power to the IP module. (Fig 2 & 4 Item 202 & 204 discloses module with Ethernet port for power in Paragraph [0050]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system, as taught by Jana in view of Bugwadia to further utilize a power port or battery as taught by Halloran in order to provide automatic commands, such as device configuration or diagnostic testing in Paragraph [0050]).

22	Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jana et al. (US 2015/0180743 A1) in view of Bugwadia et al. (US 2007/0268516 A1) in further view of Wischmeyer (US 2016/0046376 A1).

23	With respect to claim 5, Jana discloses dongle of claim 1.
Jana in view of Bugwadia does not explicitly recite wherein the communication module further includes a mode switching module having at least two states including an operational mode and a test mode.
	However, Wischmeyer teaches wherein the communication module (Fig 2 Item 200 discloses control system in Paragraph [0016]) further includes a mode switching module (Fig 2 Item 202 discloses switching module in Paragraph [0016]) having at least two states (Fig 2 Item 204 & 206 discloses modes of switching in Paragraph [0016]) including an operational mode (Fig 2 Item 204) and a test mode (Fig 2 Item 206).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system, as taught by Jana in view of Bugwadia to further utilize a multi-mode switching circuit as taught by Wischmeyer in order to provide fully functioning for normal operation of the aircraft.

24	With respect to claim 6, Jana discloses the dongle of claim 5.
Jana in view of Bugwadia does not explicitly recite wherein the mode switching module is operatively connected to a mode switch to switch the mode switching module between the at least two states.
	However, Wischmeyerteaches wherein the mode switching module (Fig 2 Item 202 discloses switching module in Paragraph [0016]) is operatively connected to a mode switch to switch the mode switching module (Fig 2 Item 202) between the at least two states (Fig 2 Item 204 & 206 discloses modes of switching in Paragraph [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of using a test system, as taught by Jana in view of Bugwadia to further utilize a multi-mode switching circuit as taught by Wischmeyer in order to provide fully functioning for normal operation of the aircraft.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868